—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered March 25, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. As he lawfully approached defendant, and prior to any search, the arresting officer observed defendant “drinking what reasonably appeared to be an alcoholic beverage from an open bottle” (Matter of Johnnie A., 253 AD2d 578), contained in a paper bag that was open for the purpose of drinking the beverage, and that observation was coupled with defendant’s inability to produce identification. The arrest of defendant was therefore proper (see also, People v Fernandez, 193 AD2d 896, lv denied 81 NY2d 1072). Concur — Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.